Name: Commission Regulation (EC) No 1907/94 of 27 July 1994 amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit
 Type: Regulation
 Subject Matter: plant product;  consumption;  civil law;  marketing; NA
 Date Published: nan

 Avis juridique important|31994R1907Commission Regulation (EC) No 1907/94 of 27 July 1994 amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit Official Journal L 194 , 29/07/1994 P. 0029 - 0031 Finnish special edition: Chapter 3 Volume 59 P. 0200 Swedish special edition: Chapter 3 Volume 59 P. 0200 COMMISSION REGULATION (EC) No 1907/94 of 27 July 1994 amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruitTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1195/90 of 7 May 1990 on measures to increase the consumption and utilization of apples (1), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1201/90 of 7 May 1990 on measures to increase the consumption of citrus fruit (2), and in particular Article 4 thereof, Whereas the programmes provided for pursuant to Commission Regulation (EEC) No 2282/90 (3), as last amended by Regulation (EEC) No 516/93 (4), may concern several Member States; whereas without prejudice to the application of Council Regulation (EEC) No 1468/81 of 19 May 1981 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs or agricultural matters (5), as amended by Regulation (EEC) No 945/87 (6), experience has shown that a coordinated procedure should be established for agreeing and monitoring the programmes among all the competent bodies concerned under the authority of the contracting competent body; Whereas the abovementioned procedure need not be implemented in cases where the competent bodies do not consider it necessary in the light of the characteristics of the programme concerned; Whereas Regulation (EEC) No 2282/90 should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2282/90 is amended as follows: 1. Article 5 is replaced by the following: 'Article 5 1. The application for financing shall be lodged with the competent body in the Member State in which the group or responsible partner is based (hereinafter referred to as "the contracting competent body"), not later than 31 August. The application shall contain all the information set out in Annex II. 2. Where the application for financing covers measures to be implemented in other Member States than the one referred to in paragraph 1, the group or responsible partner shall, in addition, address to the competent body in the Member State concerned that part of the application that relates to that State's territory, not later than 31 August. 3. Each competent body shall check that the information contained in the applications it receives is correct and that the applications conform to the requirements of this Regulation and to the provisions of the standard contract provided for in the second subparagraph of Article 7 (2). It shall if necessary request additional information and shall draw up a reasoned opinion. Such opinion shall include an economic assessment of the measures proposed, their technical quality, the sound basis of the financial estimates and their implementation capability. The competent body shall reject any applications that contain manifestly incorrect information, or which fall within the scope of Article 2 (4). 4. Each competent body shall submit to the contracting competent body the reasoned opinion that it has drawn up not later than 30 September. The contracting competent body shall draw up a list of all the applications for financing and transmit it to the Commission with a copy of the applications accepted accompanied first, where appropriate, by the various reasoned opinions and, secondly, by its own reasoned opinion, which shall also include an assessment of the coherence of the programme as a whole if this is the subject of more than one reasoned opinion. These documents, together with the applications rejected and the reasons for their rejection, shall be submitted every year not later than 31 October.' 2. The following Article 5 (a) is inserted: 'Article 5 a Notwithstanding the joint procedure provided for in Article 5 (2), (3) and (4), the contracting body, in agreement with the other bodies concerned and on its own responsibility, in particular with regard to monitoring, may decide that its reasoned opinion alone suffices.' 3. In the fourth paragraph of Article 6, the words 'to the competent body' are replaced by the words 'to the contracting competent body'. 4. Article 7 is amended as follows: (a) in paragraph 1 the words 'the competent body' are replaced by the words 'the contracting competent body'; (b) in the first subparagraph of paragraph 2 the words 'concluded between the competent bodies and . . .' are replaced by 'concluded between the contracting competent bodies and . . .'. 5. In Article 8 in the introductory sentence, in the third subparagraph of point 1 and in points 5 and 7, the words 'the competent body' are replaced by the words 'the contracting competent body'. 6. Article 9 is replaced by the following: 'Article 9 1. The contracting competent body shall take the necessary measures to check, in particular by checks of a technical, administrative and accounting nature at the premises of the contractor, of any partners of the contractor and of sub-contractors: - the accuracy of the information and supporting documents, - fulfilment of all the obligations of the contract. 2. Without prejudice to the application of Council Regulation (EEC) No 1468/81 (7)(), each competent body shall, following its reasoned opinion and at the request of the contracting competent body, take the measures referred to in paragraph 1 with regard to operations carried out on its territory, and shall submit the result to the contracting competent body. 3. The contracting competent body shall inform the Commission immediately of any irregularities found. ' 7. Article 10 is amended as follows: (a) the words 'the competent body' are replaced by the words 'the contracting competent body'; (b) the following second paragraph is added: 'The amounts recovered and the interest shall be deducted by the bodies concerned from the expenditure financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 119, 11. 5. 1990, p. 56. (2) OJ No L 119, 11. 5. 1990, p. 65. (3) OJ No L 205, 3. 8. 1990, p. 8. (4) OJ No L 55, 6. 3. 1993, p. 48. (5) OJ No L 144, 2. 6. 1981, p. 1. (6) OJ No L 90, 2. 4. 1987, p. 3. (7)() OJ No L 144, 2. 6. 1981, p. 1. ANNEX LIST OF COMPETENT BODIES PURSUANT TO ARTICLE 5 (1) "" ID="1">B> ID="2">Bureau d'intervention et de restitution belge (BIRB)"> ID="2">Rue de TrÃ ¨ves 82"> ID="2">B-1040 Bruxelles"> ID="2">Belgisch Interventie- en Restitutiebureau (BIRB)"> ID="2">Trierstraat 82"> ID="2">B-1040 Brussel"> ID="1">DA> ID="2">Landbrugsministeriet"> ID="2">Slotsholmsgade 10"> ID="2">DK-1216 Koebenhavn K"> ID="1">DE> ID="2">Bundesamt fuer Ernaehrung und Forstwirtschaft (BEF)"> ID="2">Adickesallee 40"> ID="2">D-60322 Frankfurt am Main"> ID="1">GR> ID="2">Direction for the management of agricultural products (DIDAGEP)"> ID="2">241 Acharnon Street"> ID="2">GR-104 46 Athens"> ID="1">E> ID="2">Ministerio de Agricultura, Pesca y AlimentaciÃ ³n"> ID="2">DirecciÃ ³n general de polÃ ­tica alimentaria"> ID="2">Paseo Infanta Isabel 1"> ID="2">E-28014 Madrid"> ID="1">F> ID="2">Office national interprofessionnel des fruits, des lÃ ©gumes et de l'horticulture (Oniflhor)"> ID="2">164, rue de Javel"> ID="2">F-75015 Paris"> ID="1">IRL> ID="2">Department of agriculture, food and forestry"> ID="2">Agriculture House (7W)"> ID="2">Kildare Street"> ID="2">IRL-Dublin 2"> ID="1">IT> ID="2">Ente per gli interventi nel mercato agricolo (EIMA)"> ID="2">Via Palestro, 81"> ID="2">I-00185 Roma"> ID="1">LUX> ID="2">MinistÃ ¨re de l'agriculture - Services agricoles"> ID="2">Luxembourg"> ID="1">NL> ID="2">Produktschap voor groenten en fruit"> ID="2">Bezuidenhoutseweg 153"> ID="2">NL-2594 AG 's-Gravenhage"> ID="1">PT> ID="2">Instituto Nacional de IntervenÃ §ao e Garantia AgrÃ ­cola (INGA)"> ID="2">Rua Camilo Castelo Branco, n º 45, 2 º"> ID="2">P-1000 Lisboa"> ID="1">UK> ID="2">Ministry of agriculture, fisheries and food (MAFF)"> ID="2">Horticulture and potatoes division"> ID="2">Ergon House - c/o Nobel House"> ID="2">17 Smith Square"> ID="2">UK-London SW1P 3JR">